UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------x
VICTORIA GRIBBIN,

                                Plaintiff,
                                                               MEMORANDUM & ORDER
                  - against -                                   18-CV-6100 (PKC) (AKT)

NEW YORK STATE UNIFIED COURT
SYSTEM; 10TH DISTRICT SUPREME CIVIL
MATRIMONIAL COURT OF NEW YORK,
NASSAU COUNTY; SUPREME COURT OF
NEW YORK STATE, APPELLATE
DIVISION, SECOND DEPARTMENT;
EDMUND DANE; VERONICA IRWIN;
HOWARD STURIM; GEOFFERY J.
O’CONNELL; HOPE ZIMMERMAN;
JEFFREY BROWN; LAWRENCE
SCHAEFFER; and NANCY SCHER,

                                Defendants.
-------------------------------------------------------x
PAMELA K. CHEN, United States District Judge:

        On October 31, 2018, Plaintiff Victoria Gribbin, appearing pro se, filed this fee-paid

complaint against Defendants New York State Unified Court System; 10th District Supreme Civil

Matrimonial Court of New York, Nassau County; Supreme Court of New York State, Appellate

Division, Second Department; the Honorable Edmund Dane; the Honorable Howard Sturim;

Judicial Hearing Officer Geoffrey O’Connell1; the Honorable Jeffrey Brown; Referee Lawrence




        1
         As a judicial hearing officer, Defendant O’Connell is a state employee for the purpose of
the Court’s sovereign immunity analysis. See Pietri v. N.Y.S. Office of Court Admin., 936 F. Supp.
2d 120, 129 (E.D.N.Y. 2013). Furthermore, “[j]udicial hearing officers are considered judges for
the purpose[]” of an absolute immunity inquiry. Id. at 131.


                                                           1
Schaffer2; the Honorable Hope Zimmerman; the Honorable Nancy Scher3 (collectively, the

“Judicial Defendants”); and Veronica Irwin. Plaintiff brings claims pursuant to 42 U.S.C. §§ 1983

and 1988, the due process and equal protection clauses of the Fourteenth Amendment, and Title II

of the Americans with Disabilities Act (“ADA”), challenging various decisions made by

Defendants in Plaintiff’s state divorce proceeding. Pending before the Court are Defendants’

motions to dismiss, pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6), on the

basis that the Court lacks federal subject matter jurisdiction to adjudicate Plaintiff’s claims and

that Plaintiff fails to state a claim upon which relief can be granted. For the reasons stated below,

Defendants’ motions are granted in their entirety.

                                        BACKGROUND

I.     Relevant Facts4

       Plaintiff has been involved in matrimonial litigation in the Supreme Court of New York,

Nassau County, since 2008. (Complaint (“Compl.”), Dkt. 1, at 19 ¶ 8.) She was divorced from

her now ex-husband William J. Gribbin pursuant to a Judgement of Divorce (“JOD”) on May 26,5




       2
           The Court notes that Defendant Schaffer’s name is spelled incorrectly in Plaintiff’s
Complaint. (Defendants’ Memorandum of Law in Support of Their Motion to Dismiss the
Complaint (“Defs.’ Br.”), Dkt. 20-9, at 2.) Though not a judge, as a Referee, Defendant Schaffer
is akin to a judge for the purpose of an absolute immunity inquiry. See Renner v. Stanton, No. 13-
CV-1676 (DLI), 2013 WL 1898389, at *3 (E.D.N.Y. May 7, 2013).
       3
          The Court notes that Defendant Denise Scher is incorrectly referred to as Nancy Scher in
Plaintiff’s Complaint. (Defs.’ Br., Dkt. 20-9, at 2.)
       4
         The Court assumes the truth of the Complaint’s non-conclusory factual allegations. See
Arar v. Ashcroft, 585 F.3d 559, 567 (2d Cir. 2009) (en banc).
       5
         The Court notes that Plaintiff and Defendant Irwin disagree on the exact date that the JOD
was issued. None of the parties provided a copy of the JOD. The Court adopts Plaintiff’s stated
date, though the resolution of this issue does not affect the Court’s reasoning or the outcome of
Defendants’ motions.
                                                 2
2016 after a trial where Plaintiff represented herself. (Id. at 5 ¶ 12, 7 ¶ 22, 9 ¶ 28; see also

Defendant Irwin Motion to Dismiss (“Irwin Br.”), Dkt. 16, at 4.) The JOD ordered the sale of

Plaintiff’s marital home and the equitable distribution of Plaintiff’s and her ex-husband’s assets,

including a three-family investment property owned by Plaintiff and her ex-husband. (See Compl.,

Dkt. 1, at 10 ¶ 32, 12 ¶ 37, 29 ¶ 45; see also Irwin Br., Dkt. 16, at 4–5.) At several points during

the divorce litigation, Plaintiff requested various ADA accommodations. (See, e.g., Compl., Dkt.

1, at 8 ¶¶ 24–25, 9 ¶¶ 27–29.) Plaintiff asserts that she has “three qualifying, non-apparent ADA

class disabilities . . . that are neurologically based and are regarded as physical disabilities (a left

foot injury and right foot condition both requiring surgery since 2014 and 2018, respectively).”

(Plaintiff’s Memorandum of Law in Opposition (“Pl.’s Br.”), Dkt. 32, at 6; see also Compl., Dkt.

1, at 8 ¶ 24 (noting disabilities of Attention Deficit Disorder and Post-Traumatic Stress Disorder).)

       Defendant Irwin was appointed as Receiver by the Honorable Edmund M. Dane of the

Supreme Court of New York on May 15, 2018. (Compl., Dkt. 1, at 23 ¶ 20; see also Irwin Br.,

Dkt. 16, at 5.) Defendant Irwin was appointed to enforce the sale of the marital home and equitable

distribution terms of the JOD. (Id.) Throughout 2018, Plaintiff repeatedly challenged the JOD as

well as Defendant Irwin’s requests for additional authority in order to effectuate the sale of the

marital property. (See, e.g., Compl., Dkt. 1, at 10 ¶¶ 30–31, 11 ¶ 33, 12 ¶ 37, 36 ¶ 65, 50 ¶ 118;

see also Pl.’s Br., Dkt. 32, at 7.) In her challenges, Plaintiff sought to show that the JOD had been

procured by fraud. (Compl., Dkt. 1, at 10 ¶ 32.)

       Plaintiff’s marital home was listed for sale and sold in the fall of 2018. (Id. at 25 ¶ 29, 28

¶ 37, 48 ¶ 111, 49 ¶¶ 114–15; see also Pl.’s Br., Dkt. 32, at 7.) Plaintiff requested that the sale of

the marital home be postponed so that Plaintiff could recuperate from foot surgery, but the request




                                                   3
was denied. (Compl., Dkt. 1, at 37 ¶ 71.) Plaintiff was required to move out of the home by

December 31, 2018, or be held in contempt of court. (Pl.’s Br., Dkt. 32, at 7.)

II.    Procedural History

       Plaintiff filed the instant action on October 31, 2018. (Dkt. 1.) On November 29, 2018,

Plaintiff requested a temporary restraining order (“TRO”) and preliminary injunction (“PI”) to

prevent Defendants from enforcing various orders issued in the state court matrimonial action,

including the May 26, 2016 JOD. (Plaintiff’s Proposed Order to Show Case, Dkt. 3, at 2.) The

Honorable Joseph Bianco, then presiding over this matter, denied Plaintiff’s request on November

30, 2018, finding that Plaintiff’s lawsuit was likely barred by, inter alia, the Rooker-Feldman

doctrine, and that the Judicial Defendants named by Plaintiff were likely entitled to absolute

judicial immunity. (TRO/PI Memorandum & Order, Dkt. 4, at 3.) Plaintiff filed an interlocutory

appeal of Judge Bianco’s decision (Dkt. 7), which was denied by the Second Circuit on January

22, 2020 (Dkt. 35). Defendant Irwin and the Judicial Defendants filed motions to dismiss on

February 12, 2019 (Dkt. 16) and March 21, 2019 (Dkt. 20), respectively. This case was reassigned

to the undersigned on May 31, 2019. (May 31, 2019 Docket Order.) Defendants’ motions to

dismiss were fully briefed on July 26, 2019. (Dkts. 33, 34.) On February 28, 2020, Plaintiff filed

a motion seeking to file an amended complaint. (Dkt. 36.) In response, the Judicial Defendants

filed a letter response noting their opposition. (Dkt. 37.)

                                   STANDARDS OF REVIEW

I.     Rule 12(b)(1)

       “A case is properly dismissed for lack of subject matter jurisdiction under [Federal Rule of

Civil Procedure] 12(b)(1) when the district court lacks the statutory or constitutional power to

adjudicate it.” Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000). “The standard for

reviewing a 12(b)(1) motion to dismiss is essentially identical to the 12(b)(6) standard,” Allstate

                                                  4
Ins. Co. v. Elzanaty, 916 F. Supp. 2d 273, 286 (E.D.N.Y. 2013), except that “[a] plaintiff asserting

subject matter jurisdiction has the burden of proving by a preponderance of the evidence that it

exists,” Makarova, 201 F.3d at 113. Furthermore, “jurisdiction must be shown affirmatively, and

that showing is not made by drawing from the pleadings inferences favorable to the party asserting

it.” APWU v. Potter, 343 F.3d 619, 623 (2d Cir. 2003) (internal quotations, alterations, and citation

omitted). In adjudicating a motion to dismiss for lack of subject matter jurisdiction, the court “may

refer to evidence outside the pleadings.” Makarova, 201 F.3d at 113.

II.     Rule 12(b)(6)

        To survive a motion to dismiss pursuant to Rule 12(b)(6), “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). A “claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Id. (quoting Twombly, 550 U.S. at 556). The “plausibility standard is not akin to a ‘probability

requirement,’ but it asks for more than a sheer possibility that a defendant has acted unlawfully.”

Id. (citation omitted).

        Determining whether a complaint states a plausible claim for relief is “a context-specific

task that requires the reviewing court to draw on its judicial experience and common sense.” Id.

at 679 (citation omitted); see also Rothstein v. UBS AG, 708 F.3d 82, 94 (2d Cir. 2013). In

addressing the sufficiency of a complaint, courts are required to accept the well-pleaded factual

allegations contained within the complaint as true, see Bldg. Indus. Elec. Contractors Ass’n v. City

of New York, 678 F.3d 184, 187 (2d Cir. 2012), but “need not credit conclusory statements

unsupported by assertions of facts or legal conclusions and characterizations presented as factual

allegations,” In re Livent, Inc. Noteholders Sec. Litig., 151 F. Supp. 2d 371, 404 (S.D.N.Y. 2001)
                                                   5
(citing Papasan v. Allain, 478 U.S. 265, 286 (1986)). Additionally, a court “need not feel

constrained to accept as truth conflicting pleadings that make no sense, or that would render a

claim incoherent, or that are contradicted either by statements in the complaint itself or by

documents upon which its pleadings rely, or by facts of which the court may take judicial notice.”

Id. at 405–06 (citing Hirsch v. Arthur Andersen & Co., 72 F.3d 1085, 1095 (2d Cir. 1995)).

       “A document filed pro se is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings drafted by

lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (internal quotation marks and citations

omitted). Nonetheless, “a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action will not do. Factual allegations must be enough to raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 555 (internal brackets and citations omitted).

                                          DISCUSSION

       Plaintiff brings claims pursuant to Sections 1983 and 1988, the Fourteenth Amendment,

and the ADA. However, the Court’s review of the merits of Plaintiff’s claims is precluded because

the Court lacks subject matter jurisdiction pursuant to the Rooker-Feldman doctrine. The Court

also finds that, in the alternative, Plaintiff fails to state a claim against Defendants because they

are immune from suit.

I.     Subject Matter Jurisdiction

       The Court concludes that it lacks subject matter jurisdiction under the Rooker-Feldman

doctrine. This principle, growing out of Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923) and

District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983), holds that federal district

courts lack subject matter jurisdiction to hear “cases brought by state-court losers complaining of

injuries caused by state-court judgments rendered before the district court proceedings commenced
                                                 6
and inviting district court review and rejection of those judgments.” Exxon Mobil Corp. v. Saudi

Basic Indus. Corp., 544 U.S. 280, 284 (2005).

       In Hoblock v. Albany County Board of Elections, the Second Circuit clarified the four

requirements for application of the Rooker-Feldman doctrine:

       First, the federal-court plaintiff must have lost in state court. Second, the plaintiff
       must complain of injuries caused by a state-court judgment. Third, the plaintiff
       must invite district court review and rejection of that judgment. Fourth, the state-
       court judgment must have been rendered before the district court proceedings
       commenced—i.e., Rooker-Feldman has no application to federal-court suits
       proceeding in parallel with ongoing state-court litigation.

422 F.3d 77, 85 (2d Cir. 2005) (internal quotation marks and brackets omitted). Each of these

conditions is met in this case.

       First, Plaintiff lost in state court when that court entered the May 26, 2016 JOD and orders

to enforce the Judgment that, inter alia, forced her to sell her marital home. (Compl., Dkt. 1, 12 ¶

37, 36 ¶¶ 65–66, 50 ¶ 123.) See, e.g., Kramer v. Dane, No. 17-CV-5253 (JFB) (SIL), 2018 WL

4489284, at *2 (E.D.N.Y. Sept. 19, 2018) (finding that plaintiffs were “‘state court losers’ for

purposes of the Rooker-Feldman doctrine” when “various state court decisions and judgments

deprived them of . . . marital property”). Second, Plaintiff’s injury, i.e., the loss of her home, was

caused by the state court judgment. (See Compl., Dkt. 1, at 13 ¶ 38, 25 ¶ 28, 29 ¶ 42.) Third, in

order to grant Plaintiff’s requested relief, which includes a declaratory judgment stating that

“Defendants’ actions were illegal and violative of Plaintiff’s right to due process of the law and to

equal protection of the laws,” an “injunction barring Defendants from continuing their illegal acts,”

and damages (Compl., Dkt. 1, at 55), this Court would have to determine that the state court’s

judgment was entered in error. See Sundwall v. Leuba, 28 F. App’x 11, 13 (2d Cir. 2001)

(summary order) (noting that Rooker-Feldman precludes injunctive relief when it “would result in

the reversal or modification of a state court judgment”); Lomnicki v. Cardinal McCloskey Servs.,


                                                  7
No. 04-CV-4548 (KMK), 2007 WL 2176059, at *5 (S.D.N.Y. July 26, 2007) (“Plaintiff does not

avoid Rooker-Feldman by seeking damages instead of injunctive relief. In order to award damages

to Plaintiff, the Court would have to review the decision of the [state] [c]ourt.”). Fourth, Plaintiff

seeks review of the JOD, which was entered by the state court on May 26, 2016 (Compl., Dkt. 1,

at 5 ¶ 12), well before Plaintiff filed the instant action on October 31, 2018 (see generally Compl.,

Dkt. 1).6 For these reasons, Rooker-Feldman applies, and this Court lacks jurisdiction to address

Plaintiff’s claims. See Kramer, 2018 WL 5077164, at *5 (finding Rooker-Feldman satisfied when

“[p]laintiffs allege that an overarching racketeering enterprise tainted the state court action, and

those involved conspired to, among other things, unlawfully seize her marital property and deny

her custody of her children” because “[p]laintiffs’ claims thus hinge on the allegation of unlawful

conduct in her underlying state court action, and they invite th[e] [c]ourt to review the merits of

that judgment”); Oxman v. Oxman, No. 16-CV-1304 (DJS), 2017 WL 4078114, at *3 (D. Conn.




       6
           Plaintiff also seeks review of orders entered after May 26, 2016 that enforced the May
2016 JOD. (See, e.g., Compl., Dkt. 1, at 36 ¶¶ 65–66 (noting that “orders [dated] on or about May
17, 2018, July 13, 2018 and September 5, 2018 to enforce certain terms of the Judgment of Divorce
. . . further damage[d] Plaintiff and compound[ed] the injury represented by the Judgment of
Divorce itself”).) The Court notes that these orders were also entered before Plaintiff initiated the
instant action. Furthermore, the Court finds that Plaintiff’s apparent refusal to abide by the state
court judgment, necessitating further orders to enforce the JOD, does not preclude the application
of the Rooker-Feldman doctrine. The “purpose [of Rooker-Feldman] would be undermined if the
doctrine is inapplicable simply because a litigant happens to be seeking state appellate review of a
state-court judgment, while also seeking federal district court review of that judgment.” Caldwell
v. Gutman, Mintz, Baker & Sonnenfeldt, P.C., 701 F. Supp. 2d 340, 348 (E.D.N.Y. 2010).
Likewise, here, Plaintiff cannot avoid the otherwise proper application of this doctrine to her
claims merely because her actions in the state court litigation meant that the state court had to issue
further orders enforcing its original judgment. Plaintiff does not appear to allege any injury from
these subsequent orders that is not related to the original May 26, 2016 JOD. Cf. Wiltz v. N.Y.
Univ., No. 18-CV-123 (GHW) (SDA), 2019 WL 721658, at *6 (S.D.N.Y. Feb. 1, 2019) (finding
Rooker-Feldman applied to housing court judgment ordering eviction even if eviction had not
occurred by the time plaintiff filed his federal lawsuit), report and recommendation adopted, 2019
WL 720700 (S.D.N.Y. Feb. 19, 2019). Accordingly, the fourth requirement of the Rooker-
Feldman doctrine is satisfied as to the state court’s post-May 26, 2016 enforcement orders.
                                                  8
Sept. 13, 2017) (finding Rooker-Feldman satisfied because, although plaintiff’s allegations were

“couched in terms of fraud and violations of constitutional rights, it is apparent that the injuries

the plaintiff claims she has sustained all relate back to the Judgment of the New York Supreme

Court entered in the plaintiff’s divorce case in 2006 and the consequences flowing from that

Judgment, e.g., the transfer of [property] to [plaintiff’s ex-husband]”).

       Plaintiff argues that Rooker-Feldman does not bar the instant action because “Plaintiff

asserts federal civil rights claims arising out of collusion, discrimination and procedural violations

that occurred during state court litigation.” (Pl.’s Br., Dkt. 32, at 23.) Plaintiff’s argument is

unavailing. “[A] plaintiff cannot circumvent Rooker-Feldman’s bar by recasting [her] claims as

civil rights violations . . . .” Tomczyk v. N.Y. Unified Court Sys., No. 19-CV-2753 (JS) (AYS),

2019 WL 2437849, at *4 (E.D.N.Y. June 10, 2019) (citing Davidson v. Garry, 956 F. Supp. 265,

269 (E.D.N.Y. 1996)); Richter v. Conn. Judicial Branch, No. 12-CV-1638 (JBA), 2014 WL

1281444, at *8 (D. Conn. Mar. 27, 2014) (finding Rooker-Feldman satisfied when plaintiff alleged,

inter alia, that state court “judgments were the result of discrimination under the ADA and have

caused her injury”), aff’d, 600 F. App’x 804 (2d Cir. 2015) (Mem); see also Skipp v. Conn. Judicial

Branch, No. 14-CV-141 (JAM), 2015 WL 1401989, at *5 (D. Conn. Mar. 26, 2015) (collecting

cases). “Indeed, even if the order by the state court was wrongfully procured, as the plaintiff

alleges, the order remains in full force and effect until it is reversed or modified by an appropriate

state court.” Huszar v. Zeleny, 269 F. Supp. 2d 98, 103 (E.D.N.Y. 2003). Accordingly, Plaintiff’s

complaint is dismissed without prejudice for lack of subject matter jurisdiction.




                                                  9
II.    Sovereign Immunity as to the Judicial Defendants

       Furthermore, even if Rooker-Feldman did not deprive the Court of subject matter

jurisdiction, Plaintiff’s complaint as to the Judicial Defendants7 would still be dismissed because

the Eleventh Amendment of the United States Constitution bars suits against the State and State

officials in their official capacity. The Eleventh Amendment provides that “[t]he Judicial power

of the United States shall not be construed to extend to any suit in law or equity, commenced or

prosecuted against one of the United States by Citizens of another State, or by Citizens or Subjects

of any Foreign State.” U.S. Const. amend. XI. “Although not clear from the terms of the

[Eleventh] [A]mendment, the Supreme Court has interpreted this language to bar suit against a

state by its own citizens.” Islander E. Pipeline Co., LLC v. Conn. Dep’t of Envtl. Prot., 482 F.3d

79, 88–89 (2d Cir. 2006); see also Seminole Tribe of Fla. v. Florida, 517 U.S. 44, 54 (1996) (citing

Hans v. Louisiana, 134 U.S. 1 (1890)). New York’s sovereign immunity extends to the New York

State Unified Court System. McKnight v. Middleton, 699 F. Supp. 2d 507, 521 (E.D.N.Y. 2010)

(citing Gollomp v. Spitzer, 568 F.3d 355, 368 (2d Cir. 2009)), aff’d, 434 F. App’x 32 (2d Cir. 2011)

(summary order). Accordingly, absent an express waiver of sovereign immunity, or a clear

abrogation of that immunity by Congress, the Eleventh Amendment generally bars Plaintiff from

suing courts within the New York State Unified Court system, as well as state judicial officers in

their official capacities, in federal court for legal and equitable relief. See Zeigler v. New York,

948 F. Supp. 2d 271, 282 (N.D.N.Y. 2013); McKnight, 699 F. Supp. 2d at 521; see also Martinez

v. Queens Cty. Dist. Att’y, No. 12-CV-6262 (RRM) (RER), 2014 WL 1011054, at *8 n.8 (E.D.N.Y.




       7
          The Judicial Defendants includes all Defendants except Veronica Irwin. Though it is
unclear whether Defendant Schaffer, as a Referee, is a state official, the Court notes that, even if
he is not entitled to sovereign immunity, he would still be entitled to absolute judicial immunity
as discussed supra n.2. Thus, Plaintiff’s suit against him would still be barred.
                                                10
Mar. 17, 2014) (“[P]laintiff’s claims against the state courts and the individual judges, to the extent

that plaintiff is suing the judges in their official capacities, are barred under the Eleventh

Amendment.”), aff’d, 596 F. App’x 10 (2d Cir. 2015) (summary order).

       Plaintiff argues that Defendants are not immune because they have failed to comply with

Title II of the ADA (Pl.’s Br., Dkt. 32, at 19; see also id. at 15 (arguing that Defendants “violate[d]

their mandated Title II ADA duties by denying requested, reasonable accommodations” made by

the Plaintiff)), which would abrogate the Judicial Defendants’ sovereign immunity. Title II of the

ADA forbids discrimination against persons with disabilities in “public services, programs, and

activities.” Tennessee v. Lane, 541 U.S. 509, 516–17 (2004). “The Supreme Court [in Tennessee

v. Lane] has held that Title II pierces a state’s sovereign immunity as applied to cases implicating

a plaintiff’s fundamental right of access to the courts.” McKnight, 699 F. Supp. 2d at 522 (citing

Tennessee, 541 U.S. at 533–34). “Since Lane, courts have disagreed on the conditions required to

abrogate sovereign immunity under Title II.” Id. Some courts have found that a “Title II claimant

[must] establish the violation of a fundamental right” in order to abrogate sovereign immunity,

while others have concluded that a “Title II violation must be motivated by discriminatory animus

or ill will based on the plaintiff’s disability.” Id. (internal quotation marks and citations omitted).

       Here, Plaintiff fails to establish abrogation under either test. Though access to the courts

is a fundamental right, see Tennessee, 541 U.S. at 533–34, Plaintiff’s allegations do not support a

claim that she was denied access to the courts as a result of her disability. As the long history of

the state court proceeding shows, Plaintiff has had significant access to the courts. (See, e.g.,

Compl., Dkt. 1, at 19 ¶ 8 (noting that Plaintiff’s divorce proceeding began in 2008).) Rather,

Plaintiff’s disagreement with Defendants is that, in deciding whether her legal claims had merit,

their decisions did not adequately consider Plaintiff’s disabilities. She argues that



                                                  11
       the trial court was legally obligated to apply the lower standard [that would have
       entitled Plaintiff to a larger share of marital assets] in the Divorce Litigation
       because, under the federal ADA, being subjected to a lesser degree of domestic
       violence would be enough to establish her right to reasonable accommodations if
       such violence resulted in a qualified disability – as it did in this case.

(Pl.’s Br., Dkt. 32, at 9.) However, access to the courts does not ensure Plaintiff her preferred

outcome; it only ensures that Plaintiff has the same opportunity as any non-disabled citizen to

petition a court for redress. See Wiltz, 2019 WL 721658, at *9 (noting that “[plaintiff]’s

dissatisfaction with the housing court’s rulings or the outcome of the proceedings are not sufficient

to show that he was excluded from participating”); see also Cosby v. Tawanna, No. 19-CV-401

(MPS), 2019 WL 1921709, at *6 (D. Conn. Apr. 30, 2019) (“The statute is intended to ‘eliminate

discrimination on the basis of disability and to ensure evenhanded treatment between the disabled

and the able-bodied.’” (quoting Doe v. Pfrommer, 148 F.3d 73, 82 (2d Cir. 1998))).8

       Plaintiff has also failed to allege any non-conclusory allegations that Defendants’ behavior

was motivated by discriminatory animus or ill will towards her disabilities. At most, Plaintiff has

alleged that Defendants were aware of her disabilities, given her numerous requests for

accommodation. (See, e.g., Compl., Dkt. 1, at 22 ¶ 18.) Mere knowledge of a litigant’s disability

is plainly insufficient to undermine a state official’s sovereign immunity. Indeed, even assuming

arguendo that the Judicial Defendants had knowingly violated Title II, this would still be

insufficient to establish the requisite discriminatory animus to pierce sovereign immunity.



       8
           Plaintiff also alleges that Defendants violated Title II by refusing to extend court
deadlines relating to various motion briefing schedules. (See, e.g., Compl., Dkt. 1, 8 ¶ 25, 15 ¶ 43.)
Even assuming, arguendo, that the failure to provide such extensions implicates Plaintiff’s
fundamental right of access to the courts, her Title II claim still fails because she does not allege
that the failure to provide her this accommodation was due to her disability. “The fact that plaintiff
has a disability does not automatically turn all defendant’s conduct into disability discrimination.”
Wiltz, 2019 WL 721658, at *10 (internal quotation marks omitted). “[I]f a plaintiff cannot state a
Title II claim, the court’s sovereign immunity inquiry is at an end.” Mary Jo C. v. N.Y. State &
Local Ret. Sys., 707 F.3d 144, 152 (2d Cir. 2013).
                                                 12
“[M]erely alleging knowledge of an ADA violation is insufficient to abrogate sovereign

immunity[.]” Russell v. New York, No. 18-CV-8543 (VSB), 2019 WL 4805687, at *5 (S.D.N.Y.

Sept. 30, 2019) (citing Garcia v. S.U.N.Y. Health Scis. Ctr. of Brooklyn, 280 F.3d 98, 112 (2d Cir.

2001)). Accordingly, Plaintiff has failed to show that the Judicial Defendants’ sovereign immunity

is abrogated as a result of her Title II claims.

        Finally, Plaintiff appears to invoke the Ex parte Young doctrine, which would also prevent

the Judicial Defendants from invoking sovereign immunity. (See Pl.’s Br., Dkt. 32, at 20 (noting

that “Defendants themselves concede that Plaintiff ‘appears to be seeking future injunctive

relief’”).) Under Ex parte Young, 209 U.S. 123 (1908), “a plaintiff may sue a state official acting

in his official capacity—notwithstanding the Eleventh Amendment—for prospective, injunctive

relief from violations of federal law.” State Emps. Bargaining Agent Coal. v. Rowland, 494 F.3d

71, 95 (2d Cir. 2007) (internal quotation marks and citation omitted). The Ex parte Young

exception “rests on the premise—less delicately called a ‘fiction’—that when a federal court

commands a state official to do nothing more than refrain from violating federal law, he is not the

State for sovereign-immunity purposes.” Va. Office for Prot. & Advocacy v. Stewart, 563 U.S.

247, 255 (2011) (internal citation omitted). “In order to determine whether the Ex parte Young

exception allows [a] plaintiff[’s] suit against the officials, this Court must first determine whether

the complaint alleges an ongoing violation of federal law and second, whether [the p]laintiff[]

seek[s] relief properly characterized as prospective.” N.Y.S. Corr. Officers & Police Benev. Ass’n,

Inc. v. New York, 911 F. Supp. 2d 111, 125 (N.D.N.Y. 2012) (citing Verizon Md., Inc. v. Pub. Serv.

Comm’n of Md., 535 U.S. 635, 645 (2002)).

        Plaintiff seeks both a declaratory judgment and injunctive relief against the Judicial

Defendants. However, the specific relief Plaintiff seeks is not prospective: she asks for a



                                                   13
declaratory judgment stating that “Defendants’ actions were illegal” and “an injunction barring

Defendants from continuing their illegal acts.” (Compl., Dkt. 1, at 55 (emphasis added).) A

declaratory judgment that seeks to declare past actions illegal is not prospective relief. See N.Y.S.

Corr. Officers & Police Benev. Ass’n, Inc., 911 F. Supp. 2d at 129 (“[D]eclaratory relief is not

permitted under Ex parte Young when it would serve to declare only past actions in violation of

federal law: retroactive declaratory relief cannot be properly characterized as prospective.”).

Likewise, the injunctive relief that Plaintiff seeks, though phrased as a bar on “continuing”

conduct, is also not prospective. Not only does Plaintiff fail to identify in a non-conclusory manner

the “illegal acts” that Defendants will or are likely to commit in the future, but any such potential

acts would be the consequences of the past alleged violation, e.g., the state court Judgment of

Divorce. This is not the same as alleging an ongoing constitutional violation.9 As the Second

Circuit explained in a comparable context in Nat’l R.R. Passenger Corp. v. McDonald:



       9
          Furthermore, to the extent Plaintiff could allege ongoing violations of federal law, she
would run afoul of yet another jurisdictional bar, Younger abstention. Under Younger abstention,
“federal courts are forbidden from enjoining ongoing state proceedings” when “(1) there is an
ongoing state proceeding; (2) an important state interest is implicated in that proceeding; and (3)
the state proceeding affords the federal plaintiff an adequate opportunity for judicial review of the
federal constitutional claims.” McKnight, 699 F. Supp. 2d at 520 (quoting Diamond “D” Constr.
Corp. v. McGowan, 282 F.3d 191, 198 (2d Cir. 2002)). Here, all three conditions would be met.
First, given that Plaintiff’s claims focus on her state-court divorce proceedings, if there were
alleged ongoing violations of federal law, then those proceedings would necessarily still be
pending. Second, issues involving domestic relations, such as child custody and divorce
proceedings, implicate an important state interest. See, e.g., Khalid v. Sessions, 904 F.3d 129, 133
(2d Cir. 2018) (“Family law, after all, is an area of law that federal courts and Congress leave
almost exclusively to state law and state courts.”); Falco v. Justices of the Matrimonial Parts of
Supreme Court of Suffolk Cty., 805 F.3d 425, 427 (2d Cir. 2015) (holding that plaintiff’s lawsuit
challenging the constitutionality of aspects of his divorce proceeding “implicates the way that New
York courts manage their own divorce and custody proceedings—a subject in which the states
have an especially strong interest.” (internal quotation marks and citation omitted)). Third, the
state proceeding offers Plaintiff an adequate opportunity for review of her constitutional or civil
rights claims because she can raise them by appealing the JOD to New York’s Appellate Division.
McKnight, 699 F. Supp. 2d at 521 (noting that plaintiff could challenge the constitutionality of
New York Domestic Relations Law and any state court orders by appealing to the Appellate
                                                 14
       The taking [i.e., the alleged violation of plaintiff’s due process rights by the state
       court,] has ongoing effects, to be sure, but a discrete act transferred record title from
       [plaintiff] to the [state]. Any use of the property by the state, its present record
       owner, is simply a by-product of the taking itself. To characterize this as
       “prospective” relief would permit [plaintiff] to challenge the state’s taking at any
       point in the future—even decades after the appropriation—and surmount the
       Eleventh Amendment bar. However, any such holding would obliterate the bar on
       retrospective relief created by the Ex parte Young doctrine and render a state liable
       for past violations of federal law, which is constitutionally impossible.

978 F. Supp. 2d 215, 231–32 (S.D.N.Y. 2013), aff’d, 779 F.3d 97 (2d Cir. 2015). Therefore, Ex

parte Young does not prevent the Judicial Defendants from invoking sovereign immunity.

       Accordingly, given that the Judicial Defendants are entitled to sovereign immunity10 and

Plaintiff has failed to assert any claims that prevent the invocation of this immunity, to the extent

Rooker-Feldman does not bar Plaintiff’s action, the Court is nonetheless required to dismiss

Plaintiff’s action as to the Judicial Defendants.




Division). Accordingly, to the extent Plaintiff could show that Ex parte Young prevents
Defendants from asserting sovereign immunity because there are ongoing violations of federal
law, she still would not be entitled to relief. See, e.g., Martinez, 2014 WL 1011054, at *8 n.8
(finding that plaintiff’s child custody proceedings were barred by the Younger abstention doctrine
“to the extent that plaintiff is seeking to enjoin ongoing family court proceedings”); see also
McKnight, 699 F. Supp. 2d at 524–25 (noting that plaintiff’s argument that judicial immunity did
not bar his claims for injunctive relief because the requested relief was prospective failed because
Younger abstention required dismissal of those claims for injunctive relief).
       10
           Plaintiff appears to assert that she is bringing her claims against the individual Judicial
Defendants only in their official capacities. (See Compl., Dkt. 1, at 51 (noting that “Defendants
who are judges [are] sued in their professional capacities”).) Claims brought against judges in
their official capacities are generally barred by sovereign immunity, as is the case here for the
reasons discussed supra, whereas claims brought against judges in their individual capacities are
likely barred by absolute judicial immunity. See Martinez, 2014 WL 1011054, at *8 n.8. The
Court notes that, to the extent Plaintiff intended to bring her claims against the individual Judicial
Defendants in their individual capacity as well, those claims would be barred by judicial immunity,
for the reasons described infra.


                                                    15
III.   Judicial Immunity as to Defendant Irwin

       Defendant Irwin, as a court-appointed receiver, is not a state official and therefore not

entitled to sovereign immunity. However, Plaintiff’s claims against Defendant Irwin would also

be dismissed even if Rooker-Feldman did not bar the Court’s exercise of subject matter jurisdiction

because Defendant Irwin is entitled to judicial immunity.11

       “It is well settled that judges generally have absolute immunity from suits for money

damages for their judicial actions.” Bliven v. Hunt, 579 F.3d 204, 209 (2d Cir. 2009) (citing

Mireles v. Waco, 502 U.S. 9, 9–10 (1991); Forrester v. White, 484 U.S. 219, 225–26 (1988)). This

absolute immunity extends to requests for injunctive and declaratory relief as well. See McKnight,

699 F. Supp. 2d at 524–25 (“[U]nder amendments to 42 U.S.C. § 1983, ‘in any action brought

against a judicial officer for an act or omission taken in such officer’s judicial capacity, injunctive

relief shall not be granted unless a declaratory decree was violated or declaratory relief was

unavailable.’” (quoting 42 U.S.C. § 1983, as amended by Federal Courts Improvement Act of

1996, § 309(c), Pub. L. No. 104–317, 110 Stat. 3847, 3853 (1996))); LeDuc v. Tilley, No. 05-CV-

157 (MRK), 2005 WL 1475334, at *7 (D. Conn. June 22, 2005) (“Declaratory relief against a

judge for actions taken within his or her judicial capacity is ordinarily available by appealing the

judge’s order.”).

       Though Defendant Irwin is not a judge, “[a] private actor may be afforded the absolute

immunity ordinarily accorded to judges performing their authorized judicial functions if the private

actor’s role is ‘functionally comparable’ to the roles of those judges, or his acts are integrally




       11
          The Court notes that the question of whether Defendant Irwin is entitled to judicial
immunity applies only to Plaintiff’s Section 1983 claims, as there is no individual liability under
the ADA. Garcia, 280 F.3d at 107 (“Title II of the ADA . . . [does not] provide[] for individual
capacity suits against state officials.”).
                                                  16
related to an ongoing judicial proceeding.” Bliven, 579 F.3d at 210 (quoting Butz v. Economou,

438 U.S. 478, 513 (1978)) (citing Oliva v. Heller, 839 F.2d 37, 40 (2d Cir. 1988)). Here, Plaintiff’s

only allegations against Defendant Irwin relate to Irwin’s role as a court-appointed receiver where

she was required, by the state court, to effectuate the terms of the JOD, such as the sale of the two

homes owned by Plaintiff and her ex-husband. (Compl., Dkt. 1, at 23 ¶ 20; see also Irwin Br.,

Dkt. 16, at 5.) Irwin is therefore entitled to judicial immunity for these acts. See MacKay v. Crews,

No. 09-CV-2218 (JFB) (ARL), 2009 WL 5062119, at *12 n.19 (E.D.N.Y. Dec. 16, 2009) (“If a

court-appointed receiver is acting in accordance with a judicial mandate, he or she is immune from

suit.”). Furthermore, though Plaintiff’s allegations suggest that Defendant Irwin acted in bad faith

(see, e.g., Pl.’s Br., Dkt. 32, at 7 (noting that Defendant Irwin sent Plaintiff “a threatening email to

hold her in contempt”)), the absolute judicial immunity of the court and its members “is not

overcome by allegations of bad faith or malice,” nor can a judge “be deprived of immunity because

the action [she] took was in error . . . or was in excess of [her] authority.” Mireles, 502 U.S. at 11,

13 (internal quotation marks and citations omitted). Finally, Plaintiff has not alleged that a

declaratory decree was violated or that declaratory relief is unavailable. Defendant Irwin is

therefore entitled to absolute judicial immunity.

       Accordingly, to the extent Rooker-Feldman does not bar Plaintiff’s action against

Defendant Irwin, the Court is nonetheless required to dismiss Plaintiff’s claims against Defendant

Irwin based on judicial immunity.

IV.    Motion to Amend

       Plaintiff also seeks to file an amended complaint “to give the Court an accurate account of

the facts underlying this matter,” given that “the passage of time has rendered some of the

pleadings obsolete with respect to specific facts.” (Plaintiff’s Memorandum of Law in Support of



                                                  17
her Motion to Amend, Dkt. 36, at 7.) In general, “[a] pro se complaint is to be read liberally[, and]

the [C]ourt should not dismiss without granting leave to amend at least once when a liberal reading

of the complaint gives any indication that a valid claim might be stated.” Cuoco v. Moritsugu, 222

F.3d 99, 112 (2d Cir. 2000). Here, however, given the allegations in Plaintiff’s original complaint

and the fundamental nature of her claims, the Court finds that allowing any further chances to

replead would be futile. It is clear from the allegations in Plaintiff’s complaint that she is seeking

relief from a state court judgment of divorce to allow her to stay in her marital home. None of the

new facts included in Plaintiff’s proposed Amended Complaint alter the relief that Plaintiff is

seeking or her basic reason for seeking it. For the reasons discussed supra, the Court does not

have the ability to give Plaintiff the relief she seeks. Therefore, “[t]he problem with [Plaintiff]’s

causes of action is substantive; better pleading will not cure it. Repleading would thus be futile.

Such a futile request to replead should be denied.” Cuoco, 222 F.3d at 112.

                                          CONCLUSION

       For the reasons discussed above, Defendants’ motions to dismiss are granted, and

Plaintiff’s complaint is dismissed in its entirety. Plaintiff’s motion to amend her complaint is also

denied as futile. The Clerk of Court is respectfully directed to enter judgment and terminate this

action accordingly.

                                                      SO ORDERED.

                                                      /s/ Pamela K. Chen
                                                      Pamela K. Chen
                                                      United States District Judge
Dated: March 31, 2020
       Brooklyn, New York




                                                 18
